Title: To George Washington from Brigadier General William Maxwell, 24 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 24th April 1779

I was favoured with Your Excellencys of the 22d in due time, and will carefully note the contents. We have sent to Morris Town for the Portmanteaus, Haversacks Canteens and Tents, the lat[t]er is to be stored there till further Orders. There is but one Continental Waggon with the Brigade either with Commissary or any other.
We have got some very bad salt Beef, sent here yesterday, great part of which I suppose will be condemned. I think if that article in general should turn out to be bad, it should be examined before it is forwarded, and that which is most likely to perish should be issued at the nearest posts, and by having now pickle aded to those barrels that have lost it in the winter, would save much. Much expences & disapointments will be saved by taking care not to forward bad provisions, or those likely to parish soon. Beef should be as little exposed to the sun as possable. This is a branch I was well Acquainted with last War. I inclose a note of intiligence I got last nigh[t], he may be depended on for as far as he knows, but his conje[c]tures are like other peoples some right & some wrong, his directions to his Father, and requesting pay for the Coffe, I believe to be a cloak if the Billet should fall into the Enemys hands. I last night Received Mr McHenrys Favour of yesterday with the Officers Commissions & the late Philadelphia paper inclosed.
I have been informed this Morning that some of Buskirks Corps & other robers belonging to the Enemy are commiting depredations continualy on the Inhabitants of Bergan, along by the Clouster Scrawnborrough &ca 16 or 18 Horses have been drove off from there a few nights ago, and a Capt. Jonathan Hopper murthered in his house, by four Villains; in short they say the people there is in the greatest distress I am informed there is a Company of Militia there but they are not half sufficient. The Mountain near Toppen is where they pass out and in.
Was there a Judicious Officer sent from Camp acquainted in that part of the Country, he might be able to inform Your Excellency if there was any likely method to put a stop to such Villanious & cruel practises. The Inhabitants will not be able to till their ground there.
This also accompanies the Field Officers reasons for recommending Capt. Ogden & Mr Martin to the Committee of arangement for such places as they were apointed to.
There was the same complaints in the second Regt but Believe they have setled it am[o]ng themselves after seeing the orders from Congress and the Committee respecting the matter. Was the present matter given up to the complainants, no doubt but the second would apply also and when their request would be granted, then the Ensigns would apply, as I have been creditably informed they had declared that none of those Gentlemen who had not been in the Line formerly, should come above those that was in then, besides there is three more frome the Staff in these two Regiments whose stations is Equaly disputable and which I am sure they would do, as well as those in the 2d Regt. I have no late papers and am Your Excellencys Most Obedient Humble Servant.